 In the Matter Of CRENSIIAW BROS. PRODUCE COMPANY, EMPLOYERandINTERNATIONALLONGSHOREMEN'SASSOCIATION(AFL),PETITIONERCase No. 10-RC-725.-Decided January 30,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Willis C.Darby, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate. for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees engaged in loading ordischarging vessels in or about the port of Tampa, Florida, includingstackers, beltmen, holdmen, water boys, clean-up men, riggers, winch-men, and gang-headers, but excluding maintenance men, checkers andIAt the hearing,the Employer moved to dismiss the petition herein, on the grounds (1)that the Board's field examiner used an inappropriate pay-roll period in ascertaining thePetitioner's showing of interest,and (2)that the authorization cards submitted by thePetitioner were not checked against the signatures of employees in the Employer's office.The hearing officer reserved ruling on the motion.We deny the motion. It is well estab-lished that a showing of interest is an administrative matter, not litigable by the parties.Decker Clothes,Inc.,83 NLRB 484.88 NLRB No. 76.324 CRENSHAW BROS. PRODUCE COMPANY325graders (inspectors), clerical employees, guards, the superintendentand timekeeper, and supervisors.25.The Employer, whose "high market" periods occur in the summerand the fall, hires its employees from a general labor pool, on whichits competitors also draw for stevedoring work.The same workmanmay work for the Employer and other stevedoring companies duringany weekly or monthly period of time. The parties disagree withrespect to the eligibility of these workmen to vote in the election amongthe Employer's employees.The Employer contends that any workman should be eligible to votein the election who has been employed as a stevedore by the Employerone or more times during the 6-month period preceding the date of theissuanceof this Decision and Direction of Election.The Petitionercontends that any workman should be eligible to vote whose nameappears on the Employer's payroll eight or more times during the6-month period preceding September 14, 1949, the date of the filing ofthe petition herein.To accept the Employer's contention, that any employee should beeligible to vote in the election if he has been employed by the Employerone or more times during the 6-month period preceding the date of theissuance of the Decision and Direction of Election, might confer eligi-bility tovote on personswho have only a slight and insignificant inter-est in collective bargaining with this Employer. If payrolllistingsfor eight or more times during the 6-month period preceding Septem-ber 14, 1949, be used in determining eligibility, as the Petitioner sug-gests; bothpersonshired by the Employer after the filing of the instantpetition and persons currently employed by the Employer for a sub-stantial time who did not happen to work for the Employer eight timeswithin the stipulated period, who might otherwise be entitled to voteunder our general eligibility policy, would be precluded from votingin the election directed below.Upon the entire record in the case, we are of the opinion that allemployees in the appropriate unit should be eligible to vote in theelection if their names appear on eight of more different payrolls ofthe Employer within the period beginning June 1, 1949, and endingwith the date of the payroll immediately preceding the issuance of thisDecision and Direction of Election, and we so provide 32Banana Exchange,a Florida corporation, which buys ripe bananas on boats which theEmployer unloads,employs fruit cutters to cut the bananas from the bunches,and there-after sells them for its own account.Banana Exchange does similar work on boats un-loaded by other employers in the Tampa area.Banana Exchange hires, pays,supervises,and discharges its fruit cutters.As they are employees of Banana Exchange,and not em-ployees of the Employer,we find,despite the Petitioner's contentions,that the fruit cuttersare not properly within the unit otherwise restricted to employees of the Employer.3Cf.American Fruit and Steamship Company,88 NLRB 20T; andB and C Stevedoringto., Incorporated,88 NLRB 321. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, and underthe conditions described in paragraph numbered 5, above, excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement,to determine whether or not they desire to be represented,for purposes of collective bargaining, by International Longshore-men'sAssociation (AFL).